PER CURIAM.
The post-decretal order awarding attorney’s fees in this cause is affirmed upon a holding that: (a) the trial court specifically retained jurisdiction in the final judgment of marriage dissolution to set an attorney’s fee for the wife Carmeline Agnes Ferguson and determined thereby that the said wife was entitled to such a fee; and (b) the death of the wife subsequent to the entry of the above final judgment of marriage dissolution did not deprive the trial court of jurisdiction to take testimony as to the amount of the attorney’s fee owed and to enter the order appealed from. See Adler v. Adler, 418 So.2d 1007 (Fla. 3d DCA 1982); Becker v. King, 307 So.2d 855 (Fla. 4th DCA), cert. dism., 317 So.2d 76 (Fla.1975); see also Valparaiso Bank & Trust Co. v. Sims, 343 So.2d 967 (Fla. 1st DCA), cert. denied, 353 So.2d 678 (Fla.1977).
Affirmed.